Case: 13-50012       Document: 00512530060         Page: 1     Date Filed: 02/12/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit
                                     No. 13-50012                        FILED
                                   Summary Calendar                  February 12, 2014

                                                                       Lyle W. Cayce
UNITES STATES OF AMERICA,                                                   Clerk

                                                  Plaintiff-Appellee

v.

DONALD PAXSON,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:07-CR-72-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       Donald Paxson, federal prisoner # 82915-180, pleaded guilty to possession
of child pornography and receipt of child pornography, and the district court
imposed concurrent sentences of 70 months in prison, to be followed by 35 years
of supervised release. He now moves for leave to proceed in forma pauperis
(IFP) on appeal from the district court’s dismissal of his petition seeking
sentencing credit for the 33 months he spent in home confinement during pre-
trial release.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-50012     Document: 00512530060       Page: 2   Date Filed: 02/12/2014

                                   No. 13-50012

      Paxson’s IFP motion is a challenge to the district court’s certification that
his appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202
(5th Cir. 1997). This court’s inquiry into whether the appeal is taken in good
faith “is limited to whether the appeal involves legal points arguable on their
merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th
Cir. 1983) (internal quotation marks and citation omitted).
      Paxson argues that the district court erred (1) in construing his motion,
in part, as a 28 U.S.C. § 2255 motion and (2) in failing to use its powers to
provide redress for the unconstitutional restraint on his liberty during his home
confinement. Paxson has not adequately addressed the district court’s reasons
for dismissing his petition. By failing to identify any error in the district court’s
analysis, Paxson has abandoned any challenge he might have raised regarding
the district court’s decision. See Brinkmann v. Dallas Cnty. Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987); Yohey v. Collins, 985 F.2d 222, 225 (5th
Cir. 1993).
      Accordingly, Paxson’s appeal is without arguable merit and is frivolous.
See Howard, 707 F.2d at 219-20. The IFP motion is DENIED, and the appeal
is DISMISSED. See Baugh, 117 F.3d at 202; 5TH CIR. R. 42.2.
      Paxson’s repetitive attempts to obtain relief under different provisions
demonstrate a disregard for the strain on judicial resources caused by his
motions and appeals. He is hereby warned that any future frivolous or repetitive
filings in this court or any court subject to this court’s jurisdiction will invite
sanctions, including monetary penalties and limits on his access to federal court.
We hereby instruct Paxson to review all pending matters to ensure that they are
not frivolous or repetitive.
      IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                         2